          Case 1:19-cv-01977-EGS Document 11 Filed 09/18/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  BUZZFEED, INC.,

                           Plaintiff,

                   v.                                 Civil Action No. 19-1977 (EGS)

  UNITED STATES DEPARTMENT OF
  JUSTICE, et al.,

                           Defendant.


                                               ANSWER

        Defendants, by undersigned counsel, respectfully submit this Answer and Affirmative

Defenses to the Complaint filed by Plaintiff Buzzfeed, Inc. (“Plaintiff”).

                                          FIRST DEFENSE

        Defendants have not improperly withheld any records under the Freedom of Information

Act (“FOIA”), 5 U.S.C. § 552.

                                        SECOND DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                          RESPONSES TO SPECIFIC PARAGRAPHS

        To the extent the Complaint refers to or quotes from external documents, statutes, or other

sources, Defendants may refer to such materials for their accurate and complete contents; however,

Defendants’ references are not intended to be, and should not be construed to be, an admission that

the cited materials: (a) are correctly cited or quoted by Plaintiffs; (b) are relevant to this, or another

action; and (c) are admissible in this, or any other, action. Defendants respectfully request and

reserves the right to amend, alter, and supplement the defenses contained in this Answer as the
             Case 1:19-cv-01977-EGS Document 11 Filed 09/18/19 Page 2 of 4



facts and circumstances giving rise to the Complaint become known to it through the course of

this litigation.

        Defendants deny each allegation contained in the Complaint, except as hereinafter

expressly admitted. Defendants respond to the Complaint in like numbered paragraphs as follows:

        1.         This paragraph consists of Plaintiff’s characterization of this action, to which no

response is required. To the extent that a response is required, Defendants admit only that Plaintiff

made the FOIA request at issue in this case.

                                               PARTIES1

        2.         Admit that Plaintiff made the FOIA request at issue in this case. Defendants lack

knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

        3.         Admit.

        4.         Admit.

                                    JURISDICTION AND VENUE

        5.         This paragraph contains conclusions of law, to which no response is required. To

the extent that a response is required, Defendants admit that this Court has subject matter

jurisdiction.

        6.         This paragraph contains conclusions of law, to which no response is required. To

the extent that a response is required, Defendants admit that venue is proper in this judicial district.




        1
         For ease of reference, Defendants replicate the headings contained in the Complaint.
Although Defendants believe that no response is required to such headings, to the extent a response
is deemed required and to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.


                                                    2
            Case 1:19-cv-01977-EGS Document 11 Filed 09/18/19 Page 3 of 4



                              DEFENDANTS’ FOIA VIOLATION

       7.       Defendants admit that Plaintiff sent the FOIA request. Defendants aver that the

March 11, 2019, FOIA request is the best evidence of its contents and respectfully refer the Court

to the referenced request for its true and complete contents.

       8.       Defendants admit that a search for main files was conducted in relation to Plaintiff’s

February 8, 2019 request, deny the remainder of the paragraph, and respectfully refer the Court

the referenced letter for its true and complete contents.

       9.       Defendants admit that in Plaintiff’s FOIA request of March 11, 2019, Plaintiff

requested records contained in both investigative and non-investigative record keeping systems

and databases. Defendants respectfully refer the Court the referenced letter for its true and

complete contents.

       10.      Defendants admit that the Federal Bureau of Investigation (“FBI”) responded to

Plaintiff’s online submission on or about March 11, 2019, and respectfully refer the Court the

referenced letter for its true and complete contents.

       11.       Admit.

       12.      Defendants admit that the FBI gave an estimation of 1,289 days from the opening

of Plaintiff’s request to take action on the request and respectfully refer the Court to the referenced

letter for its true and complete contents.

       13.      This paragraph contains conclusions of law to which no response is required. To

the extent that a response is required, Defendants deny the allegations in this paragraph.

       14.      This paragraph contains conclusions of law to which no response is required. To

the extent that a response is required, Defendants deny the allegations in this paragraph.

                                     COUNT I – FOIA VIOLATION




                                                  3
          Case 1:19-cv-01977-EGS Document 11 Filed 09/18/19 Page 4 of 4



        15.    Defendants incorporate as though fully set forth herein its responses to Paragraphs

1-14.

        16.    Admit.

        17.    Admit.

        18.    Defendants admit that they have not produced any records to Plaintiff at this time.

The remainder of this paragraph consists of Plaintiff’s legal conclusions to which no response is

required. To the extent a response is required, Defendants deny the allegations in this paragraph.

        The remainder of Plaintiff’s Complaint contains Plaintiff’s requested relief to which no

response is required. Each allegation not heretofore expressly admitted is denied.

Dated: September 18, 2019            Respectfully Submitted,

                                     JESSIE K. LIU
                                     D.C. Bar # 472845
                                     United States Attorney


                                     DANIEL F. VAN HORN
                                     D.C. Bar # 924092
                                     Chief, Civil Division


                                     By: /s/ Joshua L. Rogers
                                     JOSHUA L. ROGERS
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     Tel: (202) 252-2578
                                     Joshua.Rogers3@usdoj.gov




                                                4
